DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/369,375, filed on 12/5/2016.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/21/2021 has been entered.
Response to Amendment/Claim Status
The Office acknowledges the applicant’s amendment after the Final Office action dated 10/21/2020. Claims 1, 16, 18 and 19 have been amended. No claims were cancelled; and no new claims were added. Claims 1-14 and 16-22 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-7, 13-14 and 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2015/0162391 A1-prior art of record) in view of Jianpu et al (US 2005/0218792 A1-prior art of record, hereafter Jianpu) and WANG (US 2016/0253943 A1-prior art of record, hereafter Wang).
Re claim 1, Kim discloses in FIG. 5 (with references to FIGS. 2, 3A and 4) an organic light emitting display device, comprising:

wherein each sub pixel of the plurality of sub pixels includes an emission region (organic light emission layers of OLEDs of 100/200/300; ¶ [0061] and [0063]-[0064]) and a non-emission region (areas of spacers 43; ¶ [0135]-[0136]; and see “NEA” of inserted FIG. 5 below) surrounding the emission region,
wherein each sub pixel of the plurality of sub pixels (100/200/300) has the same size (see inserted FIG. 5 below),  wherein areas of emission regions of green sub pixels (100) are the same (¶ [0134]) as or larger than an area of an emission region of at least one red sub pixels (300) and blue sub pixels (200), and
wherein the emission region of green sub pixels (100) extends into a portion of the non-emission region (see inserted FIG. 5 below) of the red sub pixels (300) or a portion of the non-emission region (43) of the blue sub pixels (200).

    PNG
    media_image1.png
    508
    1010
    media_image1.png
    Greyscale

For the record, the inserted figure (modified FIG. 5 of Kim) depicts sub pixels 100/200/300 of equal size; and where the green sub pixels (100) extend into the non-emission region (NEA) of adjacent red and blue sub pixels (200/300). 

A.	Kim fails to disclose wherein a luminance lifetime per unit area of the plurality of green sub pixels is lower than a luminance lifetime per unit area of the plurality of red sub pixels and the plurality of blue sub pixels, and wherein a shortest distance between adjacent emission regions of non-green sub pixels is larger than a shortest distance between adjacent emission regions of green sub pixels.
However,
Jianpu discloses in FIGS. 1 and 2 an organic light emitting display device, comprising: a red sub-pixel (A1; ¶ [0034]-[0035]), a green sub-pixel (A2; ¶ [0034]-[0035]), and a blue sub-pixel (A3; ¶ [0034]-[0035]), wherein the sub-pixels have substantially equal sizes and areas (¶ [0036]-[0037]); and wherein a luminance lifetime per unit area (7,352 hr/m2; ¶ [0059]-[0060] including TABLE 2) of the plurality of green sub pixels (A2) is lower (less) than a luminance lifetime per unit area (23,592 hr/m2 and 9,429 hr/m2; ¶ [0059]-[0060] including TABLE 2) of the plurality of red sub pixels (A1) and the plurality of blue sub pixels (A3).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Kim such that a luminance lifetime per unit area of the plurality of green sub pixels is lower than a luminance lifetime per unit area of the plurality of red sub pixels and the plurality of blue sub pixels for sub pixels of equal area, as disclosed by Jianpu, in order to establish 
  
B.	Kim and Jianpu fails to disclose wherein a shortest distance between adjacent emission regions of non-green sub pixels is larger than a shortest distance between adjacent emission regions of green sub pixels.
However,
Wang discloses in FIG. 3 an organic light emitting display device, comprising: a plurality of sub pixels (R 11, G1 12, B 21 and G2 22; ¶ [0061]), wherein a shortest distance (d7; ¶ [0077]-[0078]) between adjacent emission regions of non-green sub pixels (R 11/B 21) is larger (when d7>d8; ¶ [0077]-[0078]) than a shortest distance (d8; ¶ [0076]-[0078]) between adjacent emission regions of green sub pixels (G1 12/G2 22).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Kim and Jianpu such that a shortest distance between adjacent emission regions of non-green sub pixels is larger than a shortest distance between adjacent emission regions of green sub pixels as disclosed by Wang in order to enhance the precision of the display screen (Wang; ¶ [0078] and see Response to Arguments below).

Re claim 2, Kim discloses an emission region (of OLEDs) of any one sub pixel (100 or 200 or 300) is arranged in a zigzag pattern (top two rows left-to-to right: 300-100-200-100-300-100-200) with an emission region of another sub pixel (300-100-200-

Re claim 3, Kim discloses emission regions (of OLEDs) of each of the plurality of sub pixels (100/200/300) are symmetric (rectangular polygons; ¶ [0073]) with respect to two straight lines that are perpendicular to each other at a center of the emission regions (OLEDs of 100/200/300).

Re claim 4, Kim discloses the organic light emitting display device of claim 1, wherein emission regions of the green sub pixels (100) surround (see inserted FIG. 5) an emission region of the blue sub pixel (200) and an emission region of the red sub pixel (300), respectively.

Re claims 5 and 6, Kim discloses the organic light emitting display device of claim 4, wherein the emission regions of the green sub pixels are disposed to be spaced from an outline of the emission region of the blue sub pixel to surround the emission region of the blue sub pixel (4 green sub pixels surround each blue sub pixel); and wherein the emission regions of the green sub pixels are disposed to be spaced from an outline of the emission region of the red sub pixel to surround the emission region of the red sub pixel (4 green sub pixels surround each red sub pixel).



Re claim 13, Kim discloses the organic light emitting display device of claim 1, wherein each of the emission regions of the plurality of sub pixels (of 100/200/300) has a symmetric polygonal shape or a symmetric circular shape (¶ [0073]).

Re claim 14, Kim discloses the organic light emitting display device of claim 1, wherein the emission region of the each sub pixel has one of a red color (300; ¶ [0072] and [0133]-[0134]), a green color (100; ¶ [0072] and [0133]-[0134]) and a blue color (200; ¶ [0072] and [0133]-[0134]), and wherein the emission region of the green sub pixels (100) intrude (overlap) into the non-emission region (spacer 43 region) of the at least one non-green sub pixel (200 or 300).

Re claim 16, Kim discloses in FIG. 5 (with references to FIGS. 2, 3A and 4) an organic light emitting display device, comprising:
a plurality of sub pixels (100/200/300; ¶ [0134]) including a plurality of red sub pixels (of R 300; ¶ [0064]), a plurality of green sub pixels (of G 100; ¶ [0061]), and a plurality of blue sub pixels (of B 200; ¶ [0063]),
wherein each sub pixel of the plurality of sub pixels includes an emission region (organic light emission layers of OLEDs of 100/200/300; ¶ [0061] and [0063]-[0064]) 
wherein each sub pixel of the plurality of sub pixels (of 100/200/300) has the same size (see inserted FIG. 5 below), and wherein the emission region of green sub pixels (100) extends into a portion of the non-emission region (see inserted FIG. 5 above) of the red sub pixels (300) or a portion of the non-emission region (43) of the blue sub pixels (200).

A.	Kim fails to disclose wherein a luminance lifetime per unit area of the plurality of green sub pixels is lower than a luminance lifetime per unit area of the plurality of red sub pixels and the plurality of blue sub pixels, wherein areas of emission regions of each of the plurality of sub pixels (of G 100/B 200/R 300) are adjusted based 
on the luminance lifetime per unit area of each of the plurality of sub pixels; and wherein a shortest distance between adjacent emission regions of non-green sub pixels is larger than a shortest distance between adjacent emission regions of the plurality of green sub pixels.

However,
Jianpu discloses in FIGS. 1, 2, 3 and 13 an organic light emitting display device, comprising:
a plurality of sub pixels (red, green and blue, RGB as in FIGS. 1 and 2; ¶ [0033]-[0035]; [0062] and [0066 wherein a luminance lifetime per unit area (7,352 hr/m2; ¶ [0059]-[0060] including TABLE 2) of the plurality of green sub pixels (A2) is lower (less) 2 for red and 9,429 hr/m2 for blue; ¶ [0059]-[0060] including TABLE 2) of the plurality of red sub pixels (A1) and the plurality of blue sub pixels (A3), and wherein areas of emission regions (aspect ratios; in TABLES 1 and 2; ¶ [0059]-[0060] and [0084]-[0087]) of each of the plurality of sub pixels are adjusted based on a luminance lifetime per unit area (aperture ratios and initial luminance in TABLES 1 and 2; ¶ [0059]-[0060] and [0084]-[0087]) of each of the plurality of sub pixels (RGB).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure emission areas of the RGB sub pixels of Kim such that a luminance lifetime per unit area of the plurality of green sub pixels is lower than a luminance lifetime per unit area of the plurality of red sub pixels and the plurality of blue sub pixels for sub pixels of equal area, as disclosed by Jianpu, wherein areas of emission regions of each of the plurality of sub pixels are adjusted based on the luminance lifetime per unit area of each of the plurality of sub pixels to determine optimum operating conditions (In Re Aller, MPEP § 2144.05) in order to establish estimates of luminance-reference lifetime data of the red, green and blue light emitting portions and to determine aperture ratios which yield sub pixels with substantially equal luminous lifetimes (Jianpu; ¶ [0061] and [0084]-[0087] including TABLE 3).

B.	Kim and Jianpu fails to disclose wherein a shortest distance between adjacent emission regions of non-green sub pixels is larger than a shortest distance between adjacent emission regions of green sub pixels.

Wang discloses in FIG. 3 an organic light emitting display device, comprising: a plurality of sub pixels (R 11, G1 12, B 21 and G2 22; ¶ [0061]), wherein a shortest distance (d7; ¶ [0077]-[0078]) between adjacent emission regions of non-green sub pixels (R 11/B 21) is larger (when d7>d8; ¶ [0077]-[0078]) than a shortest distance (d8; ¶ [0076]-[0078]) between adjacent emission regions of green sub pixels (G1 12/G2 22).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Kim such that a shortest distance between adjacent emission regions of non-green sub pixels is larger than a shortest distance between adjacent emission regions of green sub pixels as disclosed by Wang in order to enhance the precision of the display screen (Wang; ¶ [0078] and see Response to Arguments below). 

Re claim 17, Kim and Jianpu and Wang disclose the organic light emitting display device of claim 16, but do not explicitly disclose the areas of the emission regions of each of the plurality of sub pixels are adjusted by substituting an acceleration factor α calculated from the following Equation 1 into the following Equation 2,
[Equation 1]
T1/T2 = (L2/L1)α
 [Equation 2]
T95 = L1_T95/(1/AR)α
where, as for Equation 1, L1 is a maximum luminance value of a certain sub pixel of which the area of the emission region is calculated, L2 is a luminance value defined as 1 x 0.3, T2 is the time to be taken until a luminance of the certain sub pixel reaches 50% of L1, and T1 is the time to be taken until the luminance of the certain sub pixel emitting light with the luminance L1 reduces as much as a reduction of a luminance of a virtual sub pixel emitting light with the luminance L2 for the time T2, and as for Equation 2, T95 is the time necessary for a luminance of a reference sub pixel among the plurality of sub pixels to reduce to 95% of the initial luminance, and a target luminance lifetime value, L1--_T95 is the time to be taken until the luminance of the certain sub pixel emitting light with the luminance L1 reduces to 95% of L1, and AR is an opening ratio of the certain sub pixel, the opening ratio being a ratio of the area of the emission region of the certain sub pixel to an entire area of the certain sub pixel.
However, as discussed above for claim 15, the emission areas of each sub pixel (RGB) can be adjusted using the method of FIG. 13 such that the claim limitations of claim 16 are met through routine experimentation to determine optimum operating conditions (In Re Aller, MPEP § 2144.05).

Re claim 18, Kim and Jianpu and Wang disclose the organic light emitting display device of claim 17, wherein the luminance lifetime per unit area (Jianpu: 23,592 hour; ¶ [0059]-[0060] including Table 2) of the plurality red sub pixels is longer than the luminance lifetime per unit area (9,429 hour; ¶ [0059]-[0060] including Table 2) of the plurality of the blue sub pixels, and wherein the area (L2 x W1 as in FIG. 1 and TABLE 2) of an emission region of the plurality of green sub pixels (AR2) is the same as or larger than at least one of the area (L1 x W1 as in FIG. 1 and TABLE 2) of an emission region 3 x W1 as in FIG. 1 and TABLE 2) of an emission region of the plurality of the blue sub pixels (AR3).

Re claim 19, Kim and Jianpu and Wang disclose the organic light emitting display device of claim 18, but do not explicitly disclose luminance of each of the plurality of red sub pixels, the plurality of green sub pixels, and the plurality of blue sub pixels takes substantially the same time to reach 95% of the initial luminance thereof.
However, as the areas of the sub pixels are varied, the luminance lifetimes (Table 4) are with 1% (red to green and green to blue). Therefore, it would be expected that each of the red sub pixel, the green sub pixel, and the blue sub pixel takes substantially the same time to reach 95% of the initial luminance thereof since Jianpu discloses a substantially identical structure. Thus, a prima face of obviousness has been established (MPEP § 2112.01).

Re claim 20, Kim discloses the organic light emitting display device of claim 16, wherein an emission region of any one sub pixel among the plurality of sub pixels is arranged in a zigzag pattern with an emission region of another sub pixel that is adjacent to the any one sub pixel in a transverse direction, and each of the emission regions of the plurality of sub pixels is symmetric with respect to two straight lines that are perpendicular at a center of the emission regions as discussed above for the rejections of claims 3 and 4. 



Re claim 22, Kim discloses the organic light emitting display device of claim 16, each sub pixel of the plurality of sub pixels includes the emission region and a non-emission region, the emission region of the each sub pixel having one of a red color, a green color and a blue color, and the each sub pixel of the plurality of sub pixels having the same size, and wherein the emission region of a green color sub pixel intrudes into the non-emission region of the at least one non-green color sub pixel as discussed above for the rejection of claim 14.

Claim 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Jianpu and Wang as applied to claim 1 above, and further in view of Lee (US 2005/0110398 A1-prior art of record).
Re claim 8, Kim discloses the organic light emitting display device of claim 1, wherein the red sub pixels (of R 300) include a red organic light emitting layer (same as 220G and 220B; ¶ [0098]-[0099] and [0133]) having a fluorescent organic material (PPV; ¶ [0099]), wherein the green sub pixels (of G 100) include a green organic light emitting layer (220G; ¶ [0098]-[0099] and [0133]) having a fluorescent organic material (PPV; ¶ [0099]), and wherein the blue sub pixels (of B 200) include a blue organic light emitting layer (220B; ¶ [0098]-[0099] and [0133]) having a fluorescent organic material.


However, Lee discloses in FIG. 2 an organic light emitting display device, comprising: red sub pixels (R; ¶ [0028]) and blue sub pixels (B; ¶ [0028]) as at least one non-green sub pixel, and the red sub pixels (R) include a red organic light emitting layer (200R) having a phosphorescent organic material (¶ [0035] and [0040]), the green sub pixels (G) include the green organic light emitting layer (200G) having a phosphorescent organic material (¶ [0035] and [0041]), and the blue sub pixels (B) include a blue organic light emitting layer (200B) having a fluorescent organic material (PPV; ¶ [0035] and [0042]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the red organic light emitting layer and the green organic light emitting layer of Kim to both have a phosphorescent organic material with the blue organic light emitting layer having a fluorescent organic material as disclosed by Lee to form full color, long lifetime efficient displays (Lee; Title and ¶ [0038]-[0039]).

Re claim 9, Kim discloses the organic light emitting display device of claim 8, 
but fails to disclose wherein each of the areas of the emission regions of the green sub pixels (of G 100) is larger than each of the areas of the emission regions of the blue 

However, Jianpu discloses in FIGS. 2 and 3 each area (L2 x W1 in FIG. 2) of emission regions (320) of green sub pixels (AR2) is larger than each area (L3 x W1 in FIG. 2) of emission regions (330) of blue sub pixels (AR3), and each area of the emission regions (330) of the blue sub pixels (AR3) is larger than each area (L1 x W1 in FIG. 2) of emission regions (310) of red sub pixels (AR1).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure each of the areas of the emission regions of the green sub pixels larger than each of the areas of the emission regions of the blue sub pixels, and each of the areas of the emission regions of the blue sub pixels larger than each of the areas of the emission regions of the red sub pixels as disclosed by Jianpu to yield sub pixels with substantially equal luminous lifetimes (Jianpu; ¶ [0061] and [0084]-[0087] including TABLE 3).

Re claim 10, Kim discloses the organic light emitting display device of claim 9, but fails to disclose wherein an opening ratio of the green sub pixels (of G 100) is about two times an opening ratio of the red sub pixels (of R 300), and wherein an opening ratio of the blue sub pixels (of B 200) is about one and a half times the opening ratio of the red sub pixels.


Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure an opening ratio of the green sub pixels to be about two times an opening ratio of the red sub pixels, and an opening ratio of the blue sub pixels to about one and a half times an opening ratio of the red sub pixels through routine experimentation to determine optimum operating conditions (In Re Aller, MPEP § 2144.05) to yield sub pixels with substantially equal luminous lifetimes (Jianpu; ¶ [0061] and [0084]-[0087] including TABLE 3).

Re claim 11, Kim discloses the organic light emitting display device of claim 8, but fails to disclose fails to disclose each of the areas of the emission regions of the green sub pixels (of G 100) is larger than each of the areas of the emission regions of the red sub pixels (of R 300), and each of the areas of the emission regions of the red sub pixels is larger than each of the areas of the emission regions of the blue sub pixels (of B 200).
However, Jianpu satisfies these limitations as discussed above for claim 9 in this case where the sizes of the red pixel and the blue pixel are switched (¶ [0074]). Thus, further forming devices as discussed above for claim 9.

Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kim and Jianpu and Wang and Lee as applied to claim 8 above, and further in view of Im et al (US 2014/0306198 A1-prior art of record, hereafter Im).
Re claim 12, Kim and Jianpu and Wang and Lee discloses the organic light emitting display device of claim 8, but fails to disclose each of the areas of the emission regions of the green sub pixels (of G 100) is the same as each of the areas of the emission regions of the blue sub pixels (of B 200), and each of the areas of the emission regions of the blue sub pixels is larger than each of the areas of the emission regions of the red sub pixels (of R 300).

However, 
Im discloses in FIGS. 1 and 2an organic light emitting display device, comprising: each area of emission regions of first sub pixels (P1; ¶ [0086]) is the same (¶ [0090]) as each area of emission regions of second sub pixels (P3; ¶ [0090]), and each area of the emission regions of the second sub pixels (P3) is larger than each area of emission regions of third sub pixels (P2; ¶ [0086] and [0090]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the emission areas of the first, second and third subpixels of Kim and Jianpu and Wang and Lee such that each of the areas of the emission regions of the green sub pixels is the same as each of the areas of the emission regions of the blue sub pixels, and each of the areas of the emission regions of the blue sub pixels is larger than each of the areas of the emission regions of .

Response to Arguments
Applicant's arguments filed 1/21/2021 have been fully considered but they are not persuasive for the following reasons:
A.	With respect to each of claims 1 and 16, the applicant argues that the teachings of Wang limit the area of green sub-pixels to be less than the areas of both red sub-pixels and blue sub-pixels such that the limitations of a shortest distance between adjacent emission regions of non-green sub pixels is larger than a shortest distance between adjacent emission regions of green sub pixels is not possible since green sub-pixels tend to have smaller areas that red and/or blue sub-pixels because the human eyes’ sensitivity to green light.
The examiner, respectfully, disagrees and submits that the teachings of Wang with respect to emission area(s) and spacing(s) between sub-pixels are in terms of being “optional” (¶ [0025] and [0026]) and “preferable” (¶ [0072] and [0073]). The examiner contends that other conditions for both the area(s) and spacing(s) are within the scope of Wang’s disclosure as evidenced by ¶ [0078], which reads “It should be understood that the distance between sub-pixels may be flexibly set as desired to ensure the precision of the display screen formed by a plurality of sub-pixels”.
Thus, the examiner concludes that it would have been obvious to one of ordinary skill in the art to configure the sub-pixels such that a shortest distance between adjacent emission regions of non-green sub pixels is larger than a shortest distance between adjacent emission regions of green sub pixels so as to be flexibly set as desired to ensure the precision of the display screen formed by a plurality of sub-pixels as would be possible based on Wang’s disclosure.

B.	With respect to the newly added limitations a luminance lifetime per unit area of the plurality of green sub pixels is lower than a luminance lifetime per unit area of the plurality of red sub pixels and the plurality of blue sub pixels, and wherein a shortest distance between adjacent emission regions of non-green sub pixels is larger than a shortest distance between adjacent emission regions of green sub pixels, the examiner will rely on the explanations given above for the rejections of claim 1 and claim 16 to address them.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC W JONES whose telephone number is (408)918-9765.  The examiner can normally be reached on M-F 8:00 AM - 5:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



ERIC W. JONES
Examiner
Art Unit 2892



/THAO X LE/           Supervisory Patent Examiner, Art Unit 2892